Per Curiam.
— The defendant was charged with the crime of having carnal knowledge of a female child under the age of eighteen years. He has appealed from the judgment based upon a verdict of the jury finding him guilty as charged.
It could not possibly serve any useful purpose for us to make a recitation of the facts. Suffice it to say that a very careful consideration of the record convinces us that the trial court should have granted appellant’s motion for a new trial.
The judgment is reversed, and the cause remanded for a new trial.